DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In view of the amendment filed 2/23/22 and the terminal  disclaimer filed 4/21/22, claims 1-7 are found  to be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a ruggedized handle device for a modular mobile sensing system which includes an outer shell enclosing an inner, at least one memory disposed within the outer shell and configured to store one or more encoded instructions associated with the mobile computing device, at least one triggering element disposed within the inner shell and coupled to the at least one memory, one of the one or more peripheral sensor modules; the upper portion and lower portion of the outer shell configured to be connected to the one or more peripheral sensors configured to be connected in series to each other, wherein the outer shell is configured to provide operating 
power in series to the one or more peripheral sensors via at least one electrical connector of one
 or more electrical connectors, each electrical connector of the one or more electrical connectors configured to power an adjacent peripheral sensor module of the one or more peripheral sensor modules connected in series, and wherein the at least one physical attachment component 
includes at least one hinged attachment bracket configured to pivot the mobile computing device toward the user. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876